DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment 1 of fig. 1, modification A3 of fig. 6 (claims 1-4. 7-17. 20 readable thereon) in the reply filed on 8/25/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and similarly claim 20 recites the limitation “the solder pad first contact” at lines 4-5.  It is unclear as to what element said limitation is referring to.  Further, lines 6-7 recites “the capacitor second contact” and lines 7-8 recites “the solder pad ground contact.”  These two further limitations are also unclear as to what element they are referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minervini (US PGPub 2005/0018864) in view of Sekine et al. (US PGPub 2020/0252044; hereinafter “Sekine”).
Re claim 1: Minervini teaches (e.g. figs. 26) a sensor package (housing 42 including a top portion 48, bottom portion 50, and side portion 52; e.g. paragraph 49) comprising: a substrate (50) including a plurality of layers (conductive layers 44; e.g. paragraph 58) including a first pair of layers (bottom two pairs of layers 44; hereinafter “1P”) and a second pair of layers (upper two pairs of layers 44; hereinafter “2P”) different from the first pair of layers (1P), the substrate (50) having a first side (bottom side of 50; hereinafter “1S”) and a second side (top side of 50; hereinafter “2S”) opposite the first side (1S); a transducer (58) coupled to the second side (2S) of the substrate (50).
Minervini contemplates at paragraph 48 the use of conductive layers 44 allowing for configuration as capacitors and/or inductors to filter input/output signals and/or the input power supply but is silent as to explicitly teaching an inductor electrically coupled to the transducer, the inductor configured as a single layer trace on an inductor layer within the substrate and disposed between the first pair of layers within the substrate, where the first pair of layers is more distal from the second side of the substrate than the second pair of layers.
Sekine teaches (e.g. fig. 1, 2, 12) an inductor (22d; e.g. paragraph 60) electrically coupled to the transducer (Minervini teaches inductors to filter input/output signal from the transducer 58 therefore the inductor would be connected to an input or output of the transducer; e.g. paragraph 48 of Minervini), the inductor (22d) configured as a single layer trace (22d is on a single layer; one or more inductors are located in region 66b; e.g. paragraph 60 of Sekine) on an inductor layer (66b) within the substrate (50 of Minervini) and disposed between the first pair of layers (22d, 22e of Sekine which corresponds to 1P of Minervini) within the substrate (50 of Minervini), where the first pair of layers (22d, 22e of Sekine which corresponds to 1P of Minervini) is more distal from the second side (2S of Minervini which corresponds to 21a of Sekine which has device 10 mounted thereon) of the substrate (50 of Minervini) than the second pair of layers (22b, 22c of Sekine which corresponds to 2P of Minervini).
It would have been obvious to one of ordination skill in the art at the time of effective filing, absent unexpected results, to use the inductor structure as taught by Sekine in the device of Minervini since Minervini contemplates using existing metal layers for the creation of capacitors and inductors and is just silent as to the explicit location of these elements and Sekine explicitly shows the respective location of where these capacitive and inductive elements would be located according to one of ordinary skill in the art since it is merely applying a known technique to a known device ready for improvement to yield the predictable result of filtering input/output signals and/or the input power supply as required by Minervini.
Re claim 2: Minervini in view of Sekine teaches the sensor package according to claim 1, further comprising a capacitor (C2 of Sekine) electrically coupled to the inductor (22d of Sekine).
Re claim 3: Minervini in view of Sekine teaches the sensor package according to claim 2, wherein the capacitor (C2 of Sekine) is physically located within the substrate (66a of Sekine which corresponds to 50 of Minervini).
Re claim 4: Minervini in view of Sekine teaches the sensor package according to claim 2, further comprising an application specific integrated circuit (16 of Minervini) coupled to the second side (2S of Minervini) of the substrate (50 of Minervini), wherein the inductor (22d of Sekine) is electrically coupled between the application specific integrated circuit (16 of Minervini) and the capacitor (C2 of Sekine).  It is very well established that in terms of filter characteristics, capacitors are high pass filters (short circuit for high frequencies and open circuit for low frequencies), while inductors are low pass filters (open circuit for high frequencies and short circuit for low frequencies).  Sekine’s capacitor and inductor structure are established as a bandpass filter (e.g. paragraph 24) which passes a passband signal to terminal T2 from T1 but it is well-known for other arrangements to obtain appropriate RLC filter characteristics as needed.
Re claim 7: Minervini in view of Sekine teaches (e.g. fig. 2 of Sekine) the sensor package according to claim 2, further comprising at least one solder pad including a first contact (25b of Sekine) and a second contact (23 of Sekine connected to ground terminal Tg; e.g. paragraph 27; hereinafter “2CSP”), wherein the second contact (2CSP) is a ground contact, wherein the capacitor (C2) comprises a first contact (22b) electrically coupled to the solder pad first contact (25b of Sekine) and comprises a second contact (22a of Sekine) electrically coupled to a ground, and wherein the inductor (22d of Sekine) comprises a first contact (24d) electrically coupled to the capacitor second contact (22a) and comprises a second contact (24e) electrically coupled to the solder pad ground contact (2CSP).
Re claim 8: Minervini in view of Sekine teaches the sensor package according to claim 1, wherein at least a part of a layer of the plurality of layers comprises a solder pad (25a, 25b, 23 of Sekine) located on the first side of the substrate (21a of Sekine which corresponds to 1S of Minervini), and wherein the inductor (22d of Sekine) is located immediately adjacent (Sekine discusses at paragraph 60 that capacitor may be located in region 66b and inductor in 66a, however these can be switched and inductor may be located in region 66b and capacitor in 66a) to the solder pad (25a, 25b, 23 of Sekine) between the solder pad (25a, 25b, 23 of Sekine) and the second side (21b of Sekine which corresponds to 2S of Minervini) of the substrate (50 of Minervini).
Re claim 9: Minervini in view of Sekine teaches the sensor package according to claim 1, wherein there are no other inductors (22d is on a single layer; one or more inductors are located in region 66b; e.g. paragraph 60 of Sekine) between layers in a direction perpendicular to a plane of the inductor layer (22d).
Re claim 10: Minervini in view of Sekine teaches the sensor package according to claim 1, wherein the sensor package comprises a microelectromechanical systems sensor package (MEMS; e.g. paragraph 45 of Minervini).
Re claim 11: Minervini in view of Sekine teaches the sensor package according to claim 10, wherein the transducer (58 of Minervini) comprises a diaphragm and a back plate (see 58 as shown in fig. 26 of Minervini which shows a diaphragm and a back plate), and wherein the substrate (50 of Minervini) is a base including a sound port (acoustic port 54; e.g. paragraph 49 of Minervini) acoustically coupled to the diaphragm, where the sound port comprises an aperture running through all of the layers of the substrate (50 and 18 as shown in fig. 3 of Minervini).
Re claim 12: Minervini in view of Sekine teaches the sensor package according to claim 10, wherein the transducer (58 of Minervini) comprises a diaphragm and a back plate (see 58 as shown in fig. 26 of Minervini which shows a diaphragm and a back plate), and wherein the sensor package comprises a cover (48 of Minervini) coupled to the substrate (50 of Minervini), where the cover (48 of Minervini) covers the transducer (58 of Minervini), and where the cover (48 of Minervini) has a sound port (see upper 54 as shown in fig. 25 of Minervini) acoustically coupled to the diaphragm.
Re claim 13: Minervini in view of Sekine teaches the sensor package according to claim 1, wherein the plurality of layers comprises at least four layers (there are at least four layers as shown in fig. 2 of Sekine), wherein the inductor (22d) comprises an inductor layer of the at least four layers and the capacitor (C2) comprises two layers of the at least four layers.
Re claim 14: Minervini teaches (e.g. figs. 26 and 3) a sensor package comprising: a printed circuit board (microphone package made from FR-4, housing 42 including a top portion 48, bottom portion 50, and side portion 52; e.g. paragraphs 43 and 49) including at least four layers (four conductive layers 44 as shown in fig. 26; e.g. paragraph 58), the at least four layers (44) including a bottom layer (bottom layer of 44; hereinafter “BL”) and a top layer (top layer of 44; hereinafter “TL”) opposite the bottom layer (BL), the printed circuit board (50) including a sound port (54, 18) comprising an aperture running through (as shown in fig. 3, it would be known to have an aperture going through all of the layers of the substrate 50) all four layers (44) of the printed circuit board (50); a microelectromechanical systems transducer mounted on the top layer of the printed circuit board, the microelectromechanical systems transducer (MEMS transducer; e.g. paragraph 45) comprising a diaphragm and a back plate (see 58 as shown in fig. 26 which shows a diaphragm and a back plate), the diaphragm acoustically coupled to the sound port (54, 18).
Minervini contemplates at paragraph 48 the use of conductive layers 44 allowing for configuration as capacitors and/or inductors to filter input/output signals and/or the input power supply but is silent as to explicitly teaching an inductor coupled to the microelectromechanical systems transducer, where the inductor is configured as a single layer trace on an inductor layer within the printed circuit board, the inductor layer being one of the at least four layers, the inductor layer comprising a layer closer to the bottom layer than the top layer of the at least four layers.
Sekine teaches (e.g. fig. 1, 2, 12) an inductor (22d; e.g. paragraph 60) coupled to the microelectromechanical systems transducer (58 of Minervini), where the inductor (22d) is configured as a single layer trace (22d is on a single layer; one or more inductors are located in region 66b; e.g. paragraph 60 of Sekine) on an inductor layer within the printed circuit board (50 of Minervini), the inductor layer (22d) being one of the at least four layers (44 of Minervini), the inductor layer (22d) comprising a layer closer to (Sekine discusses at paragraph 60 that capacitor may be located in region 66b and inductor in 66a, however these can be switched and inductor may be located in region 66b and capacitor in 66a) the bottom layer (BL of Minervini) than the top layer (TL of Minervini) of the at least four layers (44 of Minervini).
It would have been obvious to one of ordination skill in the art at the time of effective filing, absent unexpected results, to use the inductor structure as taught by Sekine in the device of Minervini since Minervini contemplates using existing metal layers for the creation of capacitors and inductors and is just silent as to the explicit location of these elements and Sekine explicitly shows the respective location of where these capacitive and inductive elements would be located according to one of ordinary skill in the art since it is merely applying a known technique to a known device ready for improvement to yield the predictable result of filtering input/output signals and/or the input power supply as required by Minervini.
Re claim 15: Minervini in view of Sekine teaches the sensor package according to claim 14, further comprising a capacitor (C2 of Minervini) electrically coupled to the inductor (22d of Minervini).
Re claim 16: Minervini in view of Sekine teaches the sensor package according to claim 15, wherein the capacitor (C2 of Minervini) comprises two layers (22b, 22c) of the at least four layers.
Re claim 17: Minervini in view of Sekine teaches the sensor package according to claim 15, further comprising an application specific integrated circuit (16 of Minervini) coupled to the top layer (TL of Minervini) of the substrate (50 of Minervini), wherein the inductor (22d of Sekine) is electrically coupled between the application specific integrated circuit (16 of Minervini) and the capacitor (C2 of Sekine).  It is very well established that in terms of filter characteristics, capacitors are high pass filters (short circuit for high frequencies and open circuit for low frequencies), while inductors are low pass filters (open circuit for high frequencies and short circuit for low frequencies).  Sekine’s capacitor and inductor structure are established as a bandpass filter (e.g. paragraph 24) which passes a passband signal to terminal T2 from T1 but it is well-known for other arrangements to obtain appropriate RLC filter characteristics as needed.
Re claim 20: Minervini in view of Sekine teaches (e.g. fig. 2 of Sekine) the sensor package according to claim 15, further comprising at least one solder pad including a first contact (25b of Sekine) and a second contact (23 of Sekine connected to ground terminal Tg; e.g. paragraph 27; hereinafter “2CSP”), wherein the second contact (2CSP) is a ground contact, wherein the capacitor (C2) comprises a first contact (22b) electrically coupled to the solder pad first contact (25b of Sekine) and comprises a second contact (22a of Sekine) electrically coupled to a ground, and wherein the inductor (22d of Sekine) comprises a first contact (24d) electrically coupled to the capacitor second contact (22a) and comprises a second contact (24e) electrically coupled to the solder pad ground contact (2CSP).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2018/0279057 discloses at figs. 5-7 common MEMS transducer packaging and the associated filter arrangement comprising RLC components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822